Name: Commission Regulation (EEC) No 1193/81 of 30 April 1981 fixing in respect of the 1980 crop export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 5 . 81 Official Journal of the European Communities No L 121 /25 COMMISSION REGULATION (EEC) No 1193/81 of 30 April 1981 fixing in respect of the 1980 crop export refunds for raw tobacco enables the refund to be fixed beyond the limits laid down in that Article for the varieties in question ; Whereas, in view of current export possibilities and of market conditions in the Community, it is appropriate that a refund be granted for certain varieties of the 1980 crop in respect of the countries listed in the Annex hereto ; Whereas, applying the abovementioned rules and criteria to existing conditions in the tobacco market, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 in the common organization of the market in raw tobacco (*), as last amended by the Act of Accession of Greece, and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas, by virtue of Article 9 of Regulation (EEC) No 727/70, the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (2), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas, firstly, the world prices for certain varieties of tobacco have dropped substantially and, secondly, some non-member exporter countries adopt prices which have a severe impact on the competitive posi ­ tion of Community tobaccos ; whereas this situation constitutes, within the meaning of Article 4 of Regula ­ tion (EEC) No 326/71 , one of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 and accordingly HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1980 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted, and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 94, 28 . 4 . 1970 , p . 1 . (2 OJ No L 39, 17. 2 . 1971 , p . 1 . No L 121 /26 Official Journal of the European Communities 5. 5. 81 ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination 1 (a) Badischer Geuderthei ­ mer (b) Forchheimer Havanna 0-34 0-34 j 2 Badischer Burley E 0-34 / 4 (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0-34 0-34 / to all third countries 7 Bright 0-30 \ 8 9 Burley 1 Maryland 0-30 0-30 f to all third countries with the excep ­ ( tion of the USA and Canada 10 Kentucky 0-44 ' 12 Beneventano 0-34 to all third countries 13 14 15 Xanti YakÃ (a) Perustitza Erzegovina 0-44 0-44 0-44 \ to all third countries with the excep ­ V tion of Turkey and Yugoslavia 16 (a) Round Tip \ (b) Scafati &gt; (c) Sumatra I / 0-72 to all third countries with the excep ­ tion of the USA and , Canada